In a proceeding pursuant to Social Services Law § 384-b to terminate the mother’s parental rights on the ground of permanent neglect, the mother appeals from an order of disposition of the Family Court, Kings County (Adams, J.), dated January 28, 1998, which, after a fact-finding hearing, terminated her parental rights and transferred custody and guardianship of the child to the Administration for Children’s Services and the Commissioner of Social Services of the City of New York for the purpose of adoption.
Ordered that the order is affirmed, without costs or disbursements.
The evidence adduced at the fact-finding hearing supports the finding of permanent neglect. The presentment agency established by clear and convincing evidence that it made diligent attempts to strengthen the parent-child relationship, and that despite its encouragement, the mother failed to plan for the child’s future (see, Social Services Law § 384-b; Matter of Nicholas Douglas B., 254 AD2d 417).
*522The evidence further supports the Family Court’s determination that the child’s best interests would be served by terminating the mother’s parental rights and freeing him for adoption (see, Matter of Sheila G., 61 NY2d 368; Matter of Nicholas Douglas B., supra, at 418). Krausman, J. P., S. Miller, Friedmann and Luciano, JJ., concur.